         Case 4:19-cv-00712-BD Document 20 Filed 08/27/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

LLOYD HOLLINGSHEAD                                                           PLAINTIFF

V.                              NO. 4:19-CV-712-BD

ANDREW SAUL, Commissioner
Social Security Administration1                                            DEFENDANT


                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

       DATED this 27th day of August, 2020.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE




1 On June 6, 2019, Andrew Saul became Commissioner of the Social Security
Administration. He is substituted, therefore, as the Defendant. FED. R. CIV. P. 25(d)
